 Case 3:19-cv-02800-M-BH Document 15 Filed 03/08/21                Page 1 of 1 PageID 203



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

LEONIDES QUINONES, JR. # 1892457,             )
              Plaintiff,                      )
                                              )
vs.                                           )     No. 3:19-CV-02800-M (BH)
                                              )
LORIE DAVIS, Director,                        )
Texas Department of Criminal                  )
Justice, Correctional Institutions            )
Division,                                     )
                     Defendant.               )

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, the plaintiff’s complaint will be DISMISSED with

prejudice under 28 U.S.C. § 1915(e)(2)(B).

       SIGNED this 8th day of March, 2021.


                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
